Citation Nr: 1105316	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-17 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus due 
to herbicide exposure and/or to include as secondary to 
hypertension.

2.  Entitlement to service connection for neuropathy of the right 
hand, to include as secondary to service-connected right shoulder 
arthritis.

3.  Entitlement to service connection for neuropathy of the left 
hand, to include as secondary to service-connected left shoulder 
arthritis.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from March 1968 to March 
1988.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2006 rating decision by the above Department of Veterans 
Affairs (VA) Regional Office (RO) which denied service connection 
for neuropathy of the hands and for diabetes mellitus.

The issues have been modified as reflected on the first page of 
this decision to comport with the Veteran's multiple theories of 
entitlement.

The issues of service connection for neuropathy of the hands as 
secondary to service-connected bilateral shoulder arthritis and 
diabetes mellitus as secondary to service-connected hypertension 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further action 
is required.


FINDINGS OF FACT

1.  During his active service the Veteran served in Taiwan, and 
not the Republic of Vietnam; there is no probative evidence of 
exposure to herbicide agents.

2.  Based upon the preponderance of the competent and probative 
evidence of record, diabetes mellitus and neuropathy of the upper 
extremities are not related to active military service or any 
incident thereof, to include herbicide exposure, nor were they 
manifested either in service or within one year after separation 
from service.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service and cannot be presumed to have been incurred or 
aggravated in service, nor is it a result of in-service herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Neuropathy of the right hand was not incurred in or 
aggravated by service and cannot be presumed to have been 
incurred or aggravated in service, nor is it a result of in-
service herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).

3.  Neuropathy of the left hand was not incurred in or aggravated 
by service and cannot be presumed to have been incurred or 
aggravated in service, nor is it a result of in-service herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In April 2005, October 2005, and November 2008, VA sent the 
Veteran letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters informed 
the Veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the July 2006 rating decision, May 2007 
SOC, and SSOCs dated in April 2009 and September 2009 explained 
the basis for the RO's actions, and the SOC and SSOCs provided 
him with additional periods to submit more evidence.  It appears 
that all obtainable evidence identified by the Veteran relative 
to his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has identified 
any other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter, which VA sent to the Veteran.

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and private treatment records, 
and the Veteran was afforded VA examinations in October 2005 and 
July 2009 addressing the neuropathy of the hands.  The 
examination reports obtained contain sufficient information to 
decide the issue on appeal and further examination is not 
necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

The RO did not afford the Veteran a VA examination for diabetes 
mellitus, on the basis that there is already sufficient medical 
evidence to decide the claim, and the Board agrees.  In McClendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the 
criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  The three salient benchmarks are: competent evidence 
of a current disability or recurrent symptoms; establishment of 
an in-service event, injury, or disease; and indication that the 
current disability may be associated with an in-service event.  
Although the Veteran has been diagnosed with the diabetes 
mellitus, there is no indication that it is associated with an 
in-service event including exposure to herbicides, as discussed 
below in detail.  Therefore, the Board finds that the evidence of 
record does not trigger the necessity of an examination in order 
to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).
  
Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA, as to 
the issues decided in the present decision.  Therefore no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefits 
flowing to the Veteran.  The Court of Appeals for Veteran Claims 
has held that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, including diabetes mellitus, become manifest to a 
degree of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While 
the disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to the 
required degree during that time.  Id.

In certain cases, service connection can be presumed if a veteran 
was exposed to a herbicide agent during active service.  
Presumptive service connection is warranted for the following 
disorders: AL amyloidosis; chloracne or other acneform disease 
consistent with chloracne; Type II diabetes; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2010).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service.  However, acute and subacute peripheral neuropathy must 
have become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air service to 
be subject to the presumption standards of 38 C.F.R. § 3.309(e).  
See 38 C.F.R. § 3.307(a)(6)(ii.)  Moreover, Note 2 of the 
regulation indicates that the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to a herbicide 
agent and resolves within two years after the date of onset.

Presumptive service connection for these disorders as a result of 
Agent Orange exposure is warranted if the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  The governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent . . . unless 
there is affirmative evidence to establish that the veteran was 
not exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. 
No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with such 
exposure.  The NAS was to determine, to the extent possible, 
whether there was a statistical association between the suspect 
disease and herbicide exposure, taking into account the strength 
of the scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in the 
Republic of Vietnam during the Vietnam era; and whether there is 
a plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect disease.  
The NAS was required to submit reports of its activities every 
two years.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that there 
is no positive association between exposure to herbicides and any 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-
608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 
2007); 74 Fed. Reg. 21,258-260 (May 7, 2009).  The most recent 
issuance by the Secretary has added ischemic heart disease, 
Parkinson's disease, and hairy cell leukemia to the list of 
presumptive disabilities in the regulation.  See Final Rule, 75 
Fed. Reg. 53,202-216 (Aug. 31, 2010) (to be codified at 38 C.F.R. 
§ 3.309(e)).  

When a disease is first diagnosed after service but not within an 
applicable presumptive period, service connection may 
nevertheless be established by evidence demonstrating that 
disease was in fact incurred during service.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no 
presumptive service connection available, direct service 
connection can be established if the record contains competent 
medical evidence of a current disease process with a relationship 
to exposure to an herbicide agent while in military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


The Veteran originally sought service connection for disability 
in his hands in April 2005 and for diabetes in June 2005.  On 
both claims, he indicated that he did not serve in Vietnam and 
was not exposed to Agent Orange or other herbicides.  However, on 
his diabetes claim he asserted that he had secondary exposure 
from other servicemen who had been exposed to "environmental 
things."  

The Veteran later asserted that he was exposed to Agent Orange 
when he served in Taiwan.  He argued that he was exposed to 
people and equipment that had been in Vietnam and were covered 
with Agent Orange and that his diabetes mellitus type II, which 
he had had for 10 years, was a result of this exposure.  He 
further asserted that his neuropathy in the hands was secondary 
to the diabetes.  

Army personnel records confirm that the Veteran served in Taiwan, 
but did not serve in Vietnam.

The Board has ruled out presumptive service connection under 
38 C.F.R. §§ 3.307, 3.309, as there is no probative evidence that 
the Veteran was exposed to herbicides in service; and diabetes 
mellitus was not otherwise diagnosed within one year of his 
discharge from service.  Further, there is no evidence of 
neuropathy of the hands during service or within the year 
following his retirement from service.  

A letter from a Compensation and Pension (C&P) Service staff 
member dated in August 2009 notes that the Department of Defense 
documents did not show any use, testing, or storage of tactical 
herbicides, such as Agent Orange, in Taiwan.  In general, 
tactical herbicides were developed for Vietnam and used there.  
Some limited testing was done at sites in the United States and 
foreign locations under direction of the Fort Detrick, Maryland, 
Plant Science Laboratory, but Taiwan was not one of those sites.  
In addition, there is no presumption of "secondary exposure" 
based on being near or working on aircraft that flew over Vietnam 
or handling equipment or clothing once used in Vietnam.  Aerial 
spraying of Agent Orange in Vietnam did not occur everywhere, 
only in certain locations.  The C&P staff member indicated that 
it would therefore be inaccurate to think that Agent Orange 
covered every aircraft and piece of equipment associated with 
Vietnam.  Also, no 

studies had been identified showing harmful effects from such 
secondary exposure to herbicides.  The C&P staff member further 
noted that the U.S. Army Joint Services Records Research Center 
(JSRRC) has indicated that they cannot research "secondary 
exposure" claims.

Although the Veteran has asserted that he was exposed, in 
Thailand, to herbicides from exposure to servicemen and equipment 
that had been sprayed with Agent Orange in Vietnam, this cannot 
be corroborated by his military personnel records or any other 
objective source.  There is no presumption of exposure to Agent 
Orange for service in Taiwan.  Also, the C&P Service has 
determined that there is no documentation of exposure in the 
Veteran's case from secondary exposure.  Thus, there is no 
probative evidence of exposure to herbicides.

Presumption regulations that are not specific to veterans who 
were exposed to herbicides are also inapplicable, as diabetes 
mellitus was not diagnosed within one year after the Veteran's 
retirement from service; nor were there signs or symptoms of 
diabetes, including peripheral neuropathy, to a compensable 
degree within one year of discharge, or for many years 
thereafter.

The Veteran's STRs note multiple injuries to the hands and 
fingers, but are negative for any findings of neuropathy of the 
hands or diabetes mellitus.  Relevant records include an October 
1968 X-ray examination report, which shows a fracture of the 
right distal fourth metacarpal with displacement.  A May 1970 X-
ray examination shows a fracture of the left fifth finger.  
Periodic examinations in July 1970, July 1976, and January 1980 
show normal clinical evaluation, except for degenerative joint 
disease of the left shoulder reported in 1976.  A July 1977 
record notes a fracture to the right thumb after being struck by 
a softball.  In April 1985, the Veteran lacerated the dorsum of 
the left hand; and in September 1986, he fractured his left 
thumb.  A March 1988 treatment record shows the Veteran had 
complaints of numbness in both arms and legs for one day.  

After service, the first mention of diabetes was 10 years later, 
in 1998.  Private treatment records dated from 1998 to 2006 show 
continued treatment for diabetes mellitus.  These records also 
note that the Veteran complained of numbness in the left hand in 
early 1998 after suffering a motor vehicle accident.  It was 
suspected that the paresthesia was from a steering wheel injury.  

A May 2000 private treatment record specifically notes that the 
Veteran had no pain, numbness, or tingling in the hands.  
Reflexes were 2+ in both extremities bilaterally.  A December 
2000 private treatment record notes an assessment of left hand 
and arm numbness secondary to cervical radicular changes.  A 
February 2001 private treatment record notes that an 
electromiographic (EMG) study showed right chronic active left 
C6-7 radiculopathy, probably aggravated in a February 1998 motor 
vehicle accident.  In March 2001, a private treatment record 
notes a normal gross neurological examination.  

An August 2005 private medical provider indicated that the 
Veteran's weight contributed to his diabetes mellitus.  Other 
treatment records note that the Veteran is obese.

The Veteran underwent VA examination in October 2005 to address 
his hands.  The examiner noted the injuries to the hands and 
fingers in service, including fracturing the right fourth finger 
and right thumb, laceration to the left hand and left thumb, and 
fracture of the left thumb.  The Veteran described hand numbness 
and tingling over the dorsal lateral aspect of both hands from 
the third metacarpal over the top of the fifth metacarpal area, 
and involving the left hand worse than the right.  He was able to 
make a fist and extend the fingers normally without deformity or 
deficiency in range of motion of any joint of the hands.  Other 
medical problems were diabetes.  He denied numbness and tingling 
in the feet.

Physical examination of the upper extremities was entirely within 
normal limits including his grip strength and range of motion of 
all fingers, metacarpal phalangeal joints, and wrist joints of 
both hands.  Flare-ups did not occur, and repetitive motion did 
not cause pain or additional limitation of range of motion of any 
joint.  The diagnosis was mild peripheral neuropathy of the 
bilateral upper extremities, probably secondary to diabetes 
mellitus.  X-ray examination of the hands was unremarkable.


In July 2009, the Veteran underwent a VA neurology examination.  
He reported being diagnosed with diabetic neuropathy of the 
bilateral hands.  The condition had existed for 10 years.  The 
parts of the body affected were the hands and feet.  Due to nerve 
disease, there was tingling and numbness, pain, anesthesia, and 
weakness of the affected parts.  There was no abnormal sensation 
and paralysis of the affected parts.  The symptoms described 
occurred constantly.  Treatment with neurotonin helped at times.  
The Veteran stated that he had an EMG study about seven years ago 
on the left arm, which he thought found the neuropathy.  His 
functional impairment was that he had to avoid overuse of his 
hands with keyboard use.

Neurological examination of the upper extremities showed that 
motor and sensory function was within normal limits.  The 
modalities used to test sensory function were a monofilament and 
two point discrimination.  The bilateral upper extremity reflexes 
revealed biceps jerk of 2+ and triceps jerk of 2+.  There was no 
specific peripheral nerve identified as the Veteran presented 
with a stocking distribution; but the peripheral nerve 
examination revealed neuralgia at the feet only.  The examiner 
diagnosed diabetic neuropathy of the bilateral feet and noted a 
normal sensory examination of the hands.  No hand neuropathy was 
noted.

In addition to the presumption regulation being inapplicable, 
there also is no probative evidence relating the Veteran's 
diabetes and/or peripheral neuropathy of the hands to service on 
a direct basis.  STRs note injuries to the hands and fingers in 
service, but there is no indication of any symptomatology of 
peripheral neuropathy in the hands after service until the motor 
vehicle accident in 1998.  His peripheral neuropathy also has 
been related to a cervical spine disability diabetes, neither of 
which is service connected.  With respect to the diabetes 
mellitus, none of the medical evidence relates this disability to 
service.  Medical evidence notes that the Veteran's body weight 
contributes to his diabetes.  

Continuity of the disorders also has not been established by the 
evidence.  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced; for example, he is 
competent to discuss his current numbness and 

tingling in the hands and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal 
Circuit Court has held that in certain situations, lay evidence 
can even be sufficient with respect to establishing medical 
matters such as a diagnosis.  Specifically, in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See also Davidson v. Shinseki, 581 F.3d 
1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's hand neuropathy and symptoms 
associated with diabetes are found to be capable of lay 
observation, and thus his statements constitute competent 
evidence.  The Board must now consider the credibility of such 
evidence.  As noted, the STRs show no evidence of peripheral 
neuropathy or related symptoms in active service and following 
service, peripheral neuropathy has been related to the Veteran's 
diabetes and/or cervical spine disability, neither of which is 
service connected.  The diabetes was not diagnosed until 10 years 
after service and has been associated with his weight.

While he is clearly sincere in his beliefs, in light of these 
factors, any current statements to the effect that he has 
experienced continuous symptomatology since active service, while 
competent, are not deemed to be credible.  Therefore, the absence 
of documented complaints or treatment for nearly 10 years 
following his military retirement is more probative than his 
current recollection as to symptoms experienced in the distant 
past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, 
there are no competent opinions relating the diabetes mellitus 
and hand neuropathy to military service.  Accordingly, continuity 
of symptomatology is not established by either the competent 
evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for diabetes mellitus 
and hand neuropathy, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).

We recognize the sincerity of the arguments advanced by the 
Veteran that he was exposed to Agent Orange and that his diabetes 
mellitus and hand neuropathy are service connected.  However, 
there is no objective evidence supporting that he was exposed to 
Agent Orange in service.  Moreover, resolution of issues that 
involve medical knowledge, such as the diagnosis of a disability 
and the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau, supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a contemporaneous 
medical diagnosis, or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Davidson, supra.  However, diabetes mellitus and peripheral 
neuropathy require specialized training for a determination as to 
diagnosis and causation, and are therefore not susceptible of lay 
opinions as to cause or etiology.  

As noted above, the Veteran was first treated for these disorders 
10 years after service, and there are no competent opinions of 
record that his diabetes mellitus and peripheral neuropathy are 
related to his active service.  Furthermore, there is no evidence 
of record that they were manifested within a year after active 
service, or are due to herbicide exposure.  Since the Veteran did 
not have symptoms during service, there cannot have been 
continuity of symptomatology since service.  See 38 C.F.R. 
§ 3.303(b).

Because the preponderance of the evidence is against the claims 
for service connection for diabetes mellitus and bilateral hand 
neuropathy under either the direct or presumptive theories of 
service connection, the benefit-of-the-doubt doctrine is 
inapplicable, and the claims on those bases must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  As to the secondary 
theory of service connection, it is addressed in the Remand, 
below.


ORDER

Entitlement to service connection for diabetes mellitus on either 
a direct or presumptive basis, to include as due to herbicide 
exposure, is denied.

Entitlement to service connection for neuropathy of the right 
hand on either a direct or presumptive basis, to include as due 
to herbicide exposure, is denied.

Entitlement to service connection for neuropathy of the left hand 
on either a direct or presumptive basis, to include as due to 
herbicide exposure, is denied.


REMAND

The Veteran has advanced several theories of entitlement for his 
service connection claims for diabetes mellitus and neuropathy of 
the hands.  In addition to claiming service connection on a 
direct or presumptive basis, he also contends that his diabetes 
mellitus has been aggravated by his service-connected 
hypertension, and that his neuropathy of the hands is secondary 
to his service-connected arthritis of the shoulders.

There are two VCAA notice letters of record, but neither letter 
includes an explanation of the criteria for substantiating a 
service connection claim on a secondary basis.  Such notice is 
important, particularly because, during the pendency of this 
claim and appeal, an amendment was made to the provisions of the 
governing regulation, 38 C.F.R. § 3.310.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  

Before the merits of the Veteran's claim can be addressed by the 
Board, this deficiency must be rectified.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter 
addressing the criteria for substantiating a 
service connection claim on a secondary basis 
pursuant to 38 C.F.R. § 3.310(a)(b).  Allow 
for a reasonable period for the Veteran and 
his representative to respond.

2.  Conduct any additional development deemed 
necessary including providing any VA 
compensation and pension examination that is 
appropriate.  If the benefits sought on 
appeal remain denied, issue the Veteran and 
his representative a supplemental statement 
of the case and allow for a reasonable period 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


